Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2017/071381.
The amendment filed on April 14, 2022 has been entered.  No new matter has been entered.	
Response to Arguments
Applicant’s arguments, see page 10, filed April 14 2022, with respect to claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 

Claim 8 has been amended to clarify the “gene” in line 23.  Therefore, the rejection of claim 8 and claims 9, 12-15, 18, and 20-22 depending therefrom under 35 U.S.C. 112(b) has been withdrawn. 

Claim 8 has been amended to recite a E. coli comprising specific heterologous cystathionine-beta-synthase and specific heterologous cystathionine-gamma-lyase and the claims meet the written description and enablement requirement.  Therefore, the rejections of claims 8-9, 12-15, 18, and 20 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, see pages 14-20, filed April 14 2022, with respect to claims 8-9, 12-14, and 20-22 have been fully considered and are persuasive.  The rejection of claims 8-9, 12-14, and 20-22 under 35 U.S.C. 103 as being unpatentable over Groff (WO 2016/004024 - cited previously on form PTO-892) and Cherest (JOURNAL OF BACTERIOLOGY, Sept. 1993, p. 5366-5374. – cited previously on form PTO-892) has been withdrawn. 

Election/Restrictions
Claim 8 is allowable. The restriction requirement among Groups I-III and species, as set forth in the Office action mailed on July 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of among Groups I-III and species recited in claim 8 are withdrawn.  Claims 16-17 and 19, directed to a method of using the allowable product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 11, directed to a withdrawn species directed to a genetically modified Saccharomyces cell remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Zelner on May 31, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claim 11.

Allowable Subject Matter
Claims 8, 12-19, and 21-24 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Cystathionine-beta-synthase and cystathionine-gamma-lyase recited in claim 8 were known in the prior art and the E. coli genes recited in claim 8 (a)-(m) were also known in the prior art.  However, prior art does not teach or suggest a genetically modified E. coli comprising the heterologous cystathionine-beta-synthase and heterologous cystathionine-gamma-lyase recited in claim 8 in combination with a downregulated or deleted gene recited in claim 8 (a)-(m).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652